Case: 19-40401      Document: 00515364777         Page: 1    Date Filed: 03/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-40401                        March 30, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellant

v.

ENRIQUE E. QUINTANA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:18-CV-191


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Enrique E. Quintana, federal prisoner # 15321-035, pleaded guilty to
three counts of production of child pornography, and the district court
sentenced him to a total term of imprisonment of 708 months. Quintana seeks
a certificate of appealability (COA) to appeal the denial of his 28 U.S.C. § 2255
motion to vacate, correct, or set aside his sentence. He argues that reasonable
jurists could debate the district court’s resolution of his claims of actual
innocence, ineffective assistance of counsel related to prosecutorial misconduct


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 19-40401   Document: 00515364777     Page: 2   Date Filed: 03/30/2020


                                  No. 19-40401

and voluntariness of his plea, and a substantively unreasonable sentence.
Quintana claims that the district court erred in determining that his guilty
plea waived his challenges to nonjurisdictional defects in the proceedings and
argues that it should have considered the merits of all of his claims. He asserts
that the district court also erred by not considering evidence related to his
Fourth Amendment claim.
       To obtain a COA as to the district court’s denial of his § 2255 motion,
Quintana must make “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the movant must show
“that jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,
537 U.S. 322, 327 (2003). Quintana has not made the requisite showing. See
id.
       In addition, Quintana asserts that the district court should have held an
evidentiary hearing on his § 2255 motion. However, he failed to brief the issue
and it is therefore abandoned. Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       Quintana’s motion for a COA is DENIED. A COA is not required to
appeal the denial of an evidentiary hearing in a federal habeas proceeding. See
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016) (§ 2254 case).
Quintana’s request for a COA on the evidentiary hearing issue is DENIED as
unnecessary and the appeal is DISMISSED as to that claim.




                                        2